DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to RCE/Amendment filed 03/22/2022.
Claims 1-3, 5-9, 11-13 and 15-19 are pending in this application. In the Amendment, claims 1-2, 6, 11-12 and 16 are amended and claims 4, 10, 14 and 20 are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9, 11-13 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation "plurality of electronic devices” in line 20 and 18 respectively. The limitation should be changed to “plurality of external electronic devices”.  There is insufficient antecedent basis for this limitation in the claim. Appropriate corrections are required.
	Response to Arguments
Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive. 
a) Applicant argued the size of the alleged icons of Behzadi and Kim are not differentiated in size, as required. 
Per a), the Examiner respectfully disagrees as Behzadi teaches the indicators to differ in size (Behzadi, Fig.6T, para.226, representative indicator 634 displayed larger than other device indicators 636). 
b) Applicant notes Kim, FIG. 1HE and elements 1104, 1105 as cited, but respectfully submits Kim does not indicate the type of the device, contrary to the claims as amended.
Per b), the Examiner respectfully disagrees as Kim teaches the indication of the type of device (Kim, para.221, Fig.23B, type of device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 10-13, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Behzadi et al. (“Behzadi”, US 2020/0356221) in view of Kim et al. (“Kim”, US 2011/0037712).
As per claim 1, Behzadi teaches an electronic device, comprising: 
a communication circuit (Behzadi, para.139, Fig.3, network interface 360); 
5a touchscreen display (Behzadi, Fig.1A, touch screen 112); and 
a processor (Behzadi, Fig.1A, processor 120), configured to: 
receive a request to detect a distance and a direction of a plurality of external electronic devices via the touchscreen display (Behzadi, Figs.6D, 6J, 6T, para.264, 287, 313, devices within threshold distance indicated); 
identify the distance from the electronic device to the plurality of external electronic devices respectively and the direction to the plurality of external electronic devices respectively, in response to receiving the request (Behzadi, Fig.6C, nearby devices 610a-e; para.203-204) (Behzadi, Figs.6D, 6J, 6T, para.264, 287, 313, devices within threshold distance indicated)
determine a representative electronic device among the plurality of external electronic devices, based on the distance and the direction (Behzadi, Fig.6T, para.226, representative device 500 displayed in middle),
10display a representative indicator representing the representative electronic device and another indicators respectively representing other external electronic device devices among the plurality of external electronic devices in a first region of the touchscreen display (Behzadi, Fig.6T, para.226, representative indicator 634 displayed surrounded by other device indicators 636), based on detecting that the plurality of external electronic devices are located in a predetermined angle range (Behzadi, para.211, within predetermined range of angles), wherein a size of the representative indicator is larger than a size of the another indicators (Behzadi, Fig.6T, para.226, representative indicator 634 displayed larger than other device indicators 636); 
display, in a second region of the touchscreen display, at least one first visual object representing at least one external electronic device among the plurality of electronic devices and at least one second visual object representing a type of at least one external device, based on detecting that the at least one external electronic device is located outside of the predetermined angle range (Behzadi, Fig.6T, para.313, Others Nearby displayed in second region and devices 638t/638m indicate type);
detect a user input for selecting the representative indicator (Behzadi, Fig.6N, selection of indicator 616a; para.221); and 
15in response to detecting the user input, transmit at least one data to the representative electronic device via the communication circuit (Behzadi, Figs.6O-6P, para.222-223, photo sent to external device via wireless).  
However, Behzadi does not teach displaying at least one first visual object representing a direction of at least one external electronic device among the plurality of electronic devices and at least one second visual object representing a type of the at least one external device, based on detecting that the at least one external electronic device is located outside of the predetermined angle range.  Kim teaches a device for detecting nearby devices and displaying at least one first visual object representing a direction of at least one external electronic device (Kim, Figs.11E, 13, para.192, 195; indicators 1104, 1105) and at least one second visual object representing a type of the at least one external device (Kim, para.221, Fig.23B, type of device), based on at least one external electronic device being located outside of a predetermined angle range (Kim, Figs.11E, 13, para.192, 195; indicators 1104, 1105 for external devices outside of view range). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Kim’s teaching with Behzadi’s device in order to locate devices out of view.
As per claim 2, the device of Behzadi and Kim teaches the electronic device of claim 1, wherein the processor is configured to 20detect that the at least one external electronic device is disposed outside of the predetermined angle range (Kim, Figs.11E, 13, para.192, 195; indicators 1104, 1105 for external devices outside of view range).  
As per claim 3, the device of Behzadi and Kim teaches the electronic device of claim 1, wherein when the plurality of external electronic devices are disposed within the predetermined angle range of the electronic device, the representative indicator and another indicators are 30displayed as to correspond to a real-world position of the plurality of electronic devices relative to the electronic device (Behzadi, Fig.6T, para.226, 311, external devices 636 positioned relative to electronic device).  
As per claim 55, the device of Behzadi and Kim teaches the electronic device of claim 1, wherein the processor is further configured to display the representative indicator based on a priority, wherein the priority includes at least one of a distance of each of the plurality of external electronic devices from the electronic device, a count of sharing requests for each of the plurality of external electronic devices, inclusion or exclusion of each of the plurality of external electronic devices in a predetermined angle range, and a property of the at least one data (Behzadi, para.211, within predetermined range or frequency of sharing).   
As per claim 6, the device of Behzadi and Kim teaches the electronic device of claim 1, wherein the representative indicator further includes a transmission state of the at least one data (Behzadi, Figs.6O, 6P, 6W, 6BB, para.222-223, 234, 239, sharing in progress indicator).   
Claim 11 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Claim 12 is similar in scope to claim 2, and is therefore rejected under similar rationale.
Claim 13 is similar in scope to claim 3, and is therefore rejected under similar rationale.
Claim 15 is similar in scope to claim 5, and is therefore rejected under similar rationale.
Claim 16 is similar in scope to claim 6, and is therefore rejected under similar rationale.

Claims 7-8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Behzadi et al. (“Behzadi”, US 2020/0356221) and Kim et al. (“Kim”, US 2011/0037712) in view of KO et al. (“KO”, US 2015/0326704).
As per claim 7, the device of Behzadi and Kim teaches the electronic device of claim 1, however does not teach wherein the processor is further configured to 15provide different user interfaces depending on a property of the at least one external electronic device.  KO teaches a device for communicating with external devices wherein different user interfaces are provided depending on a property of the external electronic device (KO, Fig.40, para.232-233, UI to control external device).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include KO’s teaching with the device of Behzadi and Kim in order to communicate controls to external devices.
As per claim 8, the device of Behzadi, Kim and KO teaches the electronic device of claim 7, wherein the at least one external electronic device is at least partially controllable through the user interface (KO, Fig.40, para.232-233, UI to control external device).
Claim 17 is similar in scope to claim 7, and is therefore rejected under similar rationale.
Claim 18 is similar in scope to claim 8, and is therefore rejected under similar rationale.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Behzadi et al. (“Behzadi”, US 2020/0356221) and Kim et al. (“Kim”, US 2011/0037712) in view of Smith et al. (“Smith”, US 2014/0282106).
As per claim 9, the device of Behzadi and Kim teaches the electronic device of claim 1, however does not teach wherein the processor is further configured to: display a filter selectable to display indicators corresponding to a first predetermined type of electronic device, and exclude from display indicators corresponding to a second predetermined type of electronic device.  Smith teaches a device for sharing data configurable to display a filter selectable to display indicators corresponding to a first predetermined type of electronic device, and exclude from display indicators corresponding to a second predetermined type of electronic device (Smith, Fig.5, para.89, category 514 filters displayed indicators). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Smith’s teaching with the device of Behzadi and Kim in order to share data to specific devices.
Claim 19 is similar in scope to claim 9, and is therefore rejected under similar rationale.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAJEDA MUHEBBULLAH whose telephone number is (571)272-4065.  The examiner can normally be reached on Mon-Thur 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B. Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M./
Sajeda Muhebbullah
Examiner, Art Unit 2177